—Judgment unanimously .affirmed. Memorandum: By failing to controvert the allegations in the second felony offender statement filed by the People pursuant to CPL 400.21 at the time of sentencing, defendant failed to preserve for review his contention that he was improperly sentenced as a second felony offender (see, People v Smith, 73 NY2d 961; People v Gessner, 188 AD2d *10601079, Iv denied 81 NY2d 1073). (Appeal from Judgment of Erie County Court, Rogowski, J.—Attempted Criminal Possession Forged Instrument, 2nd Degree.) Present—Lawton, J. P., Fallon, Wesley, Davis and Boehm, JJ.